UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) Unified Fund Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Unified Fund Services, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end: 06/30 Date of reporting period:3/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. IMS Capital Value Fund Schedule of Investments March 31, 2010 (Unaudited) Common Stocks - 97.36% Shares Value Agricultural Chemicals - 2.00% Scotts Miracle-Gro Co. - Class A $ Banks & Financial Services - 10.44% Ameriprise Financial, Inc. Astoria Financial Corp. Federated Investors, Inc. - Class B Northern Trust Corp. SEI Investments Co. Bituminous Coal & Lignite Surface Mining - 3.33% Massey Energy Co. Builders - 7.72% M.D.C. Holdings, Inc. Meritage Homes Corp. (a) Toll Brothers, Inc. (a) Communications & Communications Equipment - 5.02% CenturyTel, Inc. L-3 Communications Holdings, Inc. Computer Related Services & Equipment - 12.32% Check Point Software Technologies, Ltd. (a) Computer Sciences Corp. (a) Intuit, Inc. (a) VeriSign, Inc. (a) Drilling Oil & Gas Wells - 2.53% Helmerich & Payne, Inc. Electrical Components - 2.07% Avnet, Inc. (a) Food & Beverage - 7.67% Del Monte Foods Co. J.M. Smucker Co. / The Tyson Foods, Inc. - Class A *See accompanying notes which are an integral part of these financial statements. IMS Capital Value Fund Schedule of Investments March 31, 2010 (Unaudited) Common Stocks - 97.36% - continued Shares Value Healthcare - 6.88% Gentiva Health Services, Inc. (a) $ Hill-Rom Holdings, Inc. Patterson Companies, Inc. Insurance - 7.90% Aon Corp. First American Corp. HCC Insurance Holdings, Inc. Miscellaneous Manufacturing Industries - 1.95% Hillenbrand, Inc. Personal Services - 10.86% Equifax, Inc. Iron Mountain, Inc. Paychex, Inc. Service Corporation International Pharmaceutical Goods - 5.17% King Pharmaceuticals, Inc. (a) Watson Pharmaceuticals, Inc. (a) Plastic Products - 1.68% Newell Rubbermaid, Inc. Radio Telephone Communications - 3.44% NII Holdings, Inc. (a) Restaurants - 2.04% Jack in the Box, Inc. (a) Retail - 1.90% Safeway, Inc. Utility - 2.44% TECO Energy, Inc. TOTAL COMMON STOCKS (Cost $60,598,948) *See accompanying notes which are an integral part of these financial statements. IMS Capital Value Fund Schedule of Investments March 31, 2010 (Unaudited) Money Market Securities - 2.75% Shares Value Federated Prime Obligations Fund - Institutional Shares, 0.11%(b) $ TOTAL MONEY MARKET SECURITIES (Cost $2,011,010) TOTAL INVESTMENTS (Cost $62,609,958) - 100.11% $ Liabilities in excess of other assets - (0.11)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the rate shown represents the coupon rate at March 31, 2010. Tax Related Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments March 31, 2010 (Unaudited) Common Stocks - 19.87% Shares Value Banks & Financial Services - 2.86% Canadian Imperial Bank of Commerce $ HSBC Holdings PLC (a) Cigarettes - 3.98% Altria Group, Inc. Lorillard, Inc. Vector Group, Ltd. Communications - 1.44% Windstream Corp. Electric - Integrated - 3.90% PG&E Corp. Progress Energy, Inc. Xcel Energy, Inc. Food & Beverage - 4.36% H.J. Heinz Co. Holdco (b) (i) (k) Kraft Foods, Inc. - Class A Sysco Corp. Gas - Distribution - 1.43% Nicor, Inc. Medical - Drugs - 1.90% AstraZeneca PLC (a) Pfizer, Inc. Recreation - 0.00% Bally Total Fitness Holdings Corp. (b) (i) (k) - TOTAL COMMON STOCKS (Cost $10,068,188) Real Estate Investment Trusts - 2.51% Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,176,414) *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments March 31, 2010 (Unaudited) Preferred Securities - 8.00% Shares Value Preferred Securities - 6.93% Comcast Corp., - Series B, 7.000% $ Holdco - Series A, 10.000% (b) (i) (k) KeyCorp Capital X, 8.000% MetLife, Inc., - Series B, 6.500% Public Storage - Series E, 6.750% Western United Holding - Series A, 6.260% (b) (c) (i) Convertible Preferred Securities - 1.07% Archer-Daniels-Midland Co., 6.25% TOTAL PREFERRED SECURITIES (Cost $5,653,736) Income Trusts - 3.24% Oil Royalty Trusts - 3.24% Penn West Energy Trust Provident Energy Trust TOTAL INCOME TRUSTS (Cost $1,729,524) Warrants - 0.00% Bally Total Fitness Holdings Corp. (b) (i) (k) - TOTAL WARRANTS (Cost $0) - Principal Corporate Bonds - 45.02% Amount Alcoa, Inc., 5.550%, 02/01/2017 $ Altria Group, Inc., 9.950%, 11/10/2038 American Airlines, Inc., Series 91C2, 9.730%, 09/29/2014 (d) (i) American International Group, Inc., 9.000%, 02/28/2028 (f) Bridgemill Finance, LLC, 8.000%, 07/15/2017 (g) (i) Clearwire Communications LLC 12.000%, 12/01/2015 (g) CNA Financial Corp., 7.350%, 11/15/2019 Forster Drilling Corp., 10.000%, 01/15/2013 (e) (g) (i) General Electric Capital Corp., 6.875%, 01/10/2039 Genworth Financial, Inc., 4.950%, 10/01/2015 Lehman Brothers Holdings, 8.500%, 05/23/2022 (e) Leiner Health Products, Inc., 11.000%, 06/01/2012 (e) Lucent Technologies, Inc., 6.450%, 03/15/2029 Mercer International, Inc., 9.250%, 02/15/2013 MGM Mirage, Inc., 13.000%, 11/15/2013 North Atlantic Trading Co., Inc., 10.000%, 03/01/2012 (g) O&G Leasing, LLC, 10.500%, 09/15/2013 (g) (i) Pioneer Natural Resources Co., 7.500%, 01/15/2020 Plaza Orlando Condo Association, Inc., 5.500%, 05/15/2031 (g) (i) *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments March 31, 2010 (Unaudited) Principal Corporate Bonds - 45.02% - continued Amount Value Reinsurance Group of America, 6.450%, 11/15/2019 $ $ Reynolds American, Inc., 7.625%, 06/01/2016 Schwab Capital Trust I, 7.500%, 11/15/2037 (f) State Street Capital Trust, 8.250%, 03/15/2042 (f) Wise Metals Group, LLC, 10.250%, 05/15/2012 Zions Bancorp, 7.750%, 09/23/2014 TOTAL CORPORATE BONDS (Cost $25,390,738) Reverse Convertible Notes - 2.47% Royal Bank of Canada, 12.000%, 04/30/2010 convertible to JPMorgan Chase Royal Bank of Canada, 11.500%, 04/30/2010 convertible to US Bancorp TOTAL REVERSE CONVERTIBLE NOTES (Cost $1,200,000) Foreign Bonds Denominated in US Dollars - 8.76% AES Dominicana Energia Finance S.A., 11.000%, 12/13/2015(g) BSP Finance BV, 10.750%, 11/01/2011 Fairfax Financial Holdings, 7.750%, 07/15/2037 New Asat (Finance), Ltd., 9.250%, 02/01/2011 (e) (i) Rabobank Netherland, 11.000% (f) (g) (j) UPM-KYMME Corp., 7.450%, 11/26/2027 (g) TOTAL FOREIGN BONDS DENOMINATED IN US DOLLARS (Cost $5,367,147) Certificates of Deposit - 0.10% Summit Securities CD, 8.500%, 11/29/2007 (b) (h) (i) Summit Securities CD, 8.500%, 12/26/2007 (b) (h) (i) TOTAL CERTIFICATES OF DEPOSIT (Cost $483,921) *See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments March 31, 2010 (Unaudited) Money Market Securities - 4.92% Shares Value Federated Prime Obligations Fund - Institutional Shares, 0.11%(f) $ TOTAL MONEY MARKET SECURITIES (Cost $2,387,451) TOTAL INVESTMENTS (Cost $53,457,119) - 94.89% $ Other assets less Liabilities - 5.11% TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Non-income producing. (c) As ofMarch 31, 2010, subsidiary companies have filed bankruptcy. (d) Asset-backed security. (e) Issue is in default. (f) Variable rate security; the rate shown represents the rate at March 31, 2010. (g) Restricted security purchased pursuant to Rule 144A of the Securities Act of 1933. (h) As of March 31, 2010, company has filed bankruptcy. All interest and principal payments have been halted (i) This security is currently valued according to fair value procedures approved by the Trust. (j) Perpetual Bond - the bond has no maturity date. (k) Security received as part of bond reorganization. Tax Related Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) Aggregate cost of securities for income tax purposes $ *See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments March 31, 2010 (Unaudited) Common Stocks - 92.15% Shares Value Apparel Manufacturers - 2.30% VF Corp. $ Banks & Financial Services - 4.85% Bank of Nova Scotia Federated Investors, Inc. - Class B Biological Products - 1.96% Meridian Bioscience, Inc. Cellular Telecommunications - 5.05% China Mobile, Ltd. (a) Vodafone Group plc (a) Coatings/Paint - 2.44% RPM International, Inc. Computer Related Services & Equipment - 5.58% Diebold, Inc. Intel Corp. Cosmetics & Toiletries - 2.40% Procter & Gamble Co./The Diversified Manufacturing Operations - 2.35% Crane Co. Electric Components - 9.98% Alliant Energy Corp. Emerson Electric Co. FirstEnergy Corp. Integrys Energy Group, Inc. Food & Beverage - 5.14% Coca-Cola Co/The Sysco Corp. Gas - Distribution - 2.02% Northwest Natural Gas Company Insurance - 2.67% First American Corp. *See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments March 31, 2010 (Unaudited) Common Stocks - 92.15% - continued Shares Value Oil Companies - 9.80% BP plc (a) $ Chevron Corp. Marathon Oil Corp. Royal Dutch Shell PLC (a) Pharmaceutical Goods - 12.51% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline plc (a) Johnson & Johnson Pfizer, Inc. Restaurants - 2.43% McDonald's Corp. Retail - 2.64% Wal-Mart Stores, Inc. Semiconductors - 2.61% Linear Technology Corp. Services - 2.40% Paychex, Inc. Steel Producers - 2.67% Carpenter Technology Corp. Telephone - Integrated - 5.22% CenturyTel, Inc. Verizon Communications, Inc. Transport - Rail - 2.32% Norfolk Southern Corp. Wireless Equipment - 2.81% Nokia Corp. (a) TOTAL COMMON STOCKS (Cost $10,207,955) Real Estate Investment Trusts - 2.38% Senior Housing Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $261,438) *See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments March 31, 2010 (Unaudited) Principal Corporate Bonds - 2.26% Amount Value Evergreen International Aviation, Inc., 12.000%, 05/15/2010 $ $ Leiner Health Products, Inc., 11.000%, 06/01/2012 (c) TOTAL CORPORATE BONDS (Cost $458,054) Money Market Securities - 3.22% Shares Federated Prime Obligations Fund - Institutional Shares, 0.11%(b) TOTAL MONEY MARKET SECURITIES (Cost $394,778) TOTAL INVESTMENTS (Cost $11,322,225) - 100.01% $ Liabilities in excess of other assets - (0.01)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Variable rate security; the rate shown represents the coupon at March 31, 2010. (c) Issue is in default. Tax Related Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ *See accompanying notes which are an integral part of these financial statements. IMS Funds Related Notes to the Schedule of Investments March 31, 2010 (Unaudited) Security Transactions and Related Income - Each Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. For bonds that miss a scheduled interest payment, after the grace period, all interest accrued on the bond is written off and no additional interest will be accrued. However, for illiquid or fair valued bonds, if the Advisor’s research indicates a high recovery rate in restructuring, and the Fund expects to hold the bond until the issue is restructured, past due interest may not be written off in its entirety. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, American Depositary Receipts, real estate investment trusts, income trusts, and preferred and convertible preferred securities, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Advisor determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Advisor, in conformity with guidelines adopted byand subject to review by the Board. These securities will be categorized as Level 3 securities. The Advisor has used inputs such as restructuring settlements and liquidation proceeds in determining the fair value of such Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities such as corporate bonds, restricted corporate bonds, asset-backed securities, certificates of deposit, reverse convertible notes, and foreign bonds denominated in US dollars, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Advisor decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. The Advisor has used inputs such as evaluated broker quotes in inactive markets, the outcomes of restructuring discussions and the value of secured assets designated as collateral, discussions with underwriters regarding the sales of assets and the payment of past interest due and face value of the bond, bids or market trading in active markets, pricing of similar maturity and rated bonds, issuers calling other issued bonds, restructuring settlements and liquidation proceeds, and the financial condition of the issuer in determining the fair value of such Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Advisor is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Advisor would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Advisor’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Advisor is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Value Fund’s investments as of March 31, 2010: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
